DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 16/789,309, file don February 12, 2020, title: “System And Method For Training A Machine Learning Model”.

Status of Claims
Claims 1-20 were pending.  By the 04/30/2020 Amendment, claim 20 has been cancelled.  Accordingly, claims 1-19 are pending in the application and have been examined.
   
Priority
This application was filed on 02/12/2020 and claims no other priority.  For the purpose of examination, the 02/12/2020 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Copies of the PTOL-1449-forms with the examiner’s initials are attached to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 13 recite the term “SHAP”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is requested.


Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.

Certain methods of organizing human activity:
fundamental economic principles or practices (including hedging, insurance, mitigating risk); 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 15-19 recite a method for training a machine learning model and are rejected since the claims are not tied to a machine and can be considered to be performed without the use of a particular machine.  The claims do not clearly recite a particular machine or a processor to perform the method steps (i.e., receiving, updating, predicting, optimizing, and constraining).  Thus, under the broadest reasonable interpretation, the claims are non-statutory since they may be performed within a human mind or using a pen and paper.  Therefore, claims 1-12 are non-statutory (Step 1-NO).
Claims 1-14 recite a system for training a machine learning model.  Thus, the claims fall within the four statutory categories of invention (Step 1-YES).
Step 2A Prong 1:
A review of claims 1 and 15 along with the specification, it is identified that the claims are directed toward training a machine learning model using data input by performing the steps of “receiving a training data set comprising a plurality of data points and a plurality of targets associated therewith, wherein a subset of the plurality of data points include a protected characteristic; updating a current configuration of the machine learning model, the updating comprising the steps of: predicting, using the training data set, a plurality of predicted scores based on the current configuration of the machine learning model; and optimising the current configuration of the machine learning model based on the plurality of targets and the plurality of predicted scores thereby to determine an updated model configuration of the machine learning model; and constraining the updating based on an estimated relationship between the plurality of predicted scores and the protected characteristic such that the influence of the protected characteristic in a subsequent model configuration of the machine learning model is subsequently mitigated.”  The concept of receiving data input, updating the current configuration of the model with the input data by predicting the predicted scores and optimizing the current model configuration, and constraining the updating falls within the abstract idea grouping of the “Certain Methods of Organizing Human Activity” of the 2019 Revised PEG because it describes a mental process (i.e., an observation, evaluation, judgement, opinion).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 Revised PEG.  
The method steps of receiving a training data set comprising a plurality of data points including a protected characteristic and a plurality of targets, updating a current configuration of the machine learning model by predicting a plurality scores and optimizing the current configuration model based on the plurality of targets and predicted scores in order to determine an updated model configuration, and constraining the updating based on an estimated relationship between the predicted scores and the protected characteristic, correspond to a method of organizing human activity as part of mental process.  Thus, the Examiner concludes that independent claims 1 and 15 recited an abstract idea (Step 2A Prong 1-YES).
Step 2A Prong 2:
The claims include the additional elements, such as a system comprising a data input unit, training unit, prediction unit, optimization unit, and control unit (see claims 1-14).  All the computer devices are recited at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using a generic computer component.  See MPEP 2106.05(f).  The Examiner finds no indication in the Specification, that the operations recited in claims 1-19 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  Also, the Specification indicates that the present disclosure can be implemented on a computer system and/or apparatus capable of executing the system flow and processes described herein and may comprise any device capable of processing instructions and transmitting data to and from other computers, including a laptop, a full-sized personal computer, a high-end server, or a network computer lacking local storage capability.  Computer system and/or apparatus may include all the components normally used in connection with a computer system and/or apparatus (Specification, paragraphs 67-72 and Figure 1).  Accordingly, these additional elements do not integrate the abstract idea info a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-NO).
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not provide any non-conventional or non-generic arrangement of the claim elements, and the elements individually or in combination do not provide improvements to the functioning of a computer or other technology or technical field.  There is no inventive concept found in the claims.
Dependent claims 2-14 and 16-19 depend on claims 1 and 15 respectively, and thus include all of the limitations and features of their independent claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 1 and 15.
Claims 2 and 14 further contains more details on how a first objective and a second objective operable to compete with each in order to determine the subsequent model configuration, and optimizing the first objective minimizes the difference between the plurality targets and a subsequent plurality of predicted scores produced by the subsequent configuration of the model  (These claims includes more details and instructions for the optimization unit and the control unit and optimizing minuses the difference between the targets and predicted scores.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claims 3 and 16 further contain more details on how the optimisation unit is configured to jointly optimize the first and second objectives to determine the updated model configuration.  (These claims include more details and instructions for the optimisation unit.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claims 4, 7, 9, 10, and 17 further contain more details on the second objective is based on the estimated relationship between the predicted scores and the protected characteristic, the estimated relationship comprises a causal relationship between the predicted scores and the protected characteristic, an explicability score estimated by a surrogate machine learning model, and the explicability score is a SHAP value.  (These claims include more details and instructions about the relationship between the predicted scores and the protected characteristic, a causal relationship, and an explicability score.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claims 5 and 6 further contain more details on how the estimated relationship is determined between a first and second group measures and minimising the difference between the first and second group measures which maximises disparate impact of the subsequent model configuration.  (These claims include more details and instructions for the estimated relationship.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claim 8 further include more details on how the control unit is configured to determine the causal relationship based on an estimated direct effect and an estimated indirect effect.  (This claim include more details and instructions for determining the causal relationship based on an estimated direct/indirect effects.  This claim individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claims 11, 12, and 13 further contain more details on how the control unit is configured to weight the training data set based on the estimated relationship between the plurality of predicted scores and protected characteristic, the estimated relationship comprises an explicability score, the weighting unit to determine a weight factor based on the estimated relationship and subsequent apply the weight vector to the training data set, and wherein the explicability score is a SHAP value.  (These claims include more details and instructions on how the control unit is functioned to weight the training data set and determine the weight vector.  These claims individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claim 18 further contains more steps on how the causal relationship is determined by estimating a probability that a data point includes the protected characteristic, training a first/second models to predict a first/second subset of predicted scores given a first probabilities for a corresponding data points, and determining the causal relationship based on a first coefficient of the first/second model and a reference coefficient.  (This claim includes more details and instructions on how the causal relationship is determined.  This claim individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

Claim 19 further contains more steps on how the constraining unit updates the model by training a surrogate machine learning model on the data points and predicted score to predict the estimated relationship determining a weight vector, and weighting the training data.  (This claim include more details and instructions on the constraining unit updates the model.  This claim individually or in combination with others do not integrate the claims into a practical application and do not provide an inventive concept).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  These additional recited limitations further narrow the scope of the abstract idea and are merely extra solution activity which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.
The focus of the claims is on the method of training a machine learning model based on data input.  There is no improvement to the computer hardware or technical process.  The claims are not directed to a new type of processor, network, or system memory, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by El-Moussa et al. (U.S. Pub. No. 2018/0060581 A1) (“El-Moussa”).
As per Claim 1, El-Moussa teaches a system for training a machine learning model, the system comprising:
a data input unit configured to receive a training data set comprising a plurality of data points and a plurality of targets associated therewith, wherein a subset of the plurality of data points include a protected characteristic (see El-Moussa, paragraphs 67, 85: "The combine sets {{X}, {A}} for each of multiple VMs are used as training data for the latent factor extractor 130. Following all training based on input sets {X} and {A} for multiple VMs the latent factor extractor 130 generates, as an output, a reduced set of features {Y} representing learned underlying latent factors. Notably, the features set {Y} is not necessarily a subset of features in all of the feature sets {X}.", "Prior to training the RBM a set of management features {X} and attack feature {A} for an entire training data set need to be determined. It is necessary to determine the aggregate set of VM configuration features and attack features for the plurality of VMs in the training data set in order to determine a size of a required binary vector and, accordingly, a number of visible units for the RBM.  For example, training data can consist of configuration features for a plurality of VMs with confirmed attack features.  This means that there will be different sets of VM configuration parameters and attack characteristics for different VMs. Some of the configuration parameters are shared among the VMs and some are not. The same also applies to the attack features.");
a training unit operable to update a current model configuration of the machine learning model, the training unit comprising (see El-Moussa, paragraph 71: "F/G. 7 illustrates a further arrangement of the attack analysis and assessment component 118 of FIG. 4 in accordance with embodiments of the present disclosure. Given a particular uninfected VM with a set of configuration parameters, denoted as features set {X'}, the classification process will make use of the outcome from an earlier training phase (i.e. trained algorithms defining a reduced set of features {Y}) in conjunction with a set of detected attack features {A} in order to assess whether or not there will be an attack at the VM."):
a prediction unit configured to receive the training data set as input and output a plurality of predicted scores based on the current model configuration of the machine learning model (see El-Moussa, paragraph 90: "The trained RBM constitutes a model for the joint probability distribution of all inputs consisting of features sets {X} and {A}. The model is mainly represented by the computed weights of the connections between visible (v) and hidden (h) units/neurons. The distribution function p(v,h) is determined by the activation energy function E(v,h) defined by the model. p(v,h) is close to 1 for large positive activation energies, and p(v,h) close to 0 for negative activation energies. Units that are positively connected to each other try to get each other to share the same state (i.e., be both on or off), while units that are negatively connected to each other are enemies that prefer to be in different states. This behavior can also be used to determine a susceptibility to attack in embodiments of the present disclosure."); and
an optimisation unit configured to receive the plurality of targets and the plurality of predicted scores, and subsequently determine an updated model configuration of the machine learning model (see El-Moussa, paragraph 89: "Thus the RBM is trained with example features from infected and non-infected VMs input as inputs to the visible units. The objective of the training process is for the RBM to learn connection weights between the units, i.e. visible, hidden and bias. The training can be performed using an algorithm known as “Contrastive Divergence Learning” such as is described in Geoffrey Hinton's paper “A Practical Guide to Training Restricted Boltzmann Machines” (Aug. 2, 2010; University of Toronto Department of Computer Science). In summary contrastive divergence involves performing a number of iterations to compute states of hidden units based on states of visible units and vice versa, where the states of visible units are reconstructed from the hidden units. A number of iterations increases with learning steps to achieve improved accuracy. A number of hidden units is estimated at the start of learning phase and may be adapted to achieve better accuracy."); and
a control unit configured to constrain operation of the training unit based at least in part on an estimated relationship between the plurality of predicted scores and the protected characteristic such that the influence of the protected characteristic in a subsequent model configuration of the machine learning model is substantially mitigated (see El-Moussa, paragraphs 70, 102, 122: "Thus in some embodiments a component implemented as hardware, software, firmware or a combination component such as monitoring agents instantiated with, within or in association with one or more VMs and in communication with an attack analysis and assessment component 118 according to FIG. 5 and/or a feature classification 142 such as the data structure of FIG. 6 is operable to one or more of: determine or have determined whether a VM is susceptible to a class of attack based on its configuration; modify a VM configuration to mitigate or reduce susceptibility to one or more classes of attack; and/or generate a VM configuration for mitigating or reducing susceptibility to one or more classes of attack.", "Furthermore, the configuration generator 188 can receive an identification of one or more attack characteristics to from which the target VM is intended to be protected.  Alternatively, the configuration generator 188 can be configured to generate a VM configuration 186 that protects against substantially all, or a majority of, or a subset of attack characteristics indicated in the feature classification 132. Where protection is provided against a subset the subset may be determined based on, for example, a prioritization of attach characteristics or an assessment of attack characteristics relevant to a particular VM based on one or more software components to be executed by the VM or use case definition for the VM.  Thus, in use, the configuration generator 188 inspects the feature classification 142 to determine configuration parameters for the target VM that are not associated with attack characteristics that the VM is to be protected from. In this way a VM configuration can be generated that serves to reduce a susceptibility of the target VM to attacks having particular attack characteristics.", "All the above methods are effective for identifying and/ or mitigating attacks exhibiting an attack characteristic. However, a challenge remains where an attack characteristic continues to be observed in a VM despite mitigation; for example, where all sequences through the directed graph are blocked and yet an attack persists. Such attack characteristics can arise as a result of the attack adapting to employ other services and/or facilities of a VM not currently modeled in the directed graph. Such a situation can be addressed by causing the retraining of the RBM to provide for the regeneration of the feature classification data structure. In particular, the retraining of the RBM must be undertaken with at least some training examples (data items) corresponding to the attack having the attack characteristic that exists despite the mitigation measures.  Accordingly, the retraining will generate a new feature classification data structure 142 on which bases a new directed graph can be generated. Such new directed graph can then be employed to model the VM parameters employed by the attack characteristic to implement mitigation measures as hereinbefore described.").


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over El-Moussa as applied to claims 1 and 15 above, in view of Silberman et al. (U.S. Pat. No. 10, 402,723 B1) (“Silberman”), Patten, JR. et al. (U.S. Pub. No. 2019/0362417 A1) (“Patten”), and further in view of Nourian et al. (U.S. Pub. No. 2020/0250556 A1) (“Nourian”).
As per Claim 2, El-Moussa teaches the system of claim 1.   
Silberman further teaches wherein the optimisation unit is configured to apply a first objective and the control unit is configured to apply a second objective operable to compete with the first objective in order to determine the subsequent model configuration of the machine learning model (see Silberman, column 23, line 53 – column 24, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, to provide the first/second objectives features in order to determine the subsequent model configuration.

As per Claim 3, El-Moussa teaches the system of claim 2.
Silberman further teaches wherein the optimisation unit is configured to jointly optimise the first objective and the second objective thereby to determine the updated model configuration of the machine learning model, whereby optimising the second objective reduces the influence of the protected characteristic in the subsequent model configuration of the machine learning model (see Silberman, column 23, line 53 – column 24, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, to provide the first/second objectives features in order to reduce the influence of the protected characteristic in the subsequent model configuration.

As per Claim 4, El-Moussa teaches the system of claim 2. 
Silberman further teaches wherein the second objective is based on the estimated relationship between the plurality of predicted scores and the protected characteristic (see Silberman, column 23, line 53 – column 24, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, in order to provide the second objective features.

As per Claim 5, El-Moussa teaches the system of claim 4.
Silberman further teaches wherein the estimated relationship is determined between a first group measure and a second group measure, whereby optimising the second objective minimises the difference between the first group measure and the second group measure thereby to reduce the influence of the protected characteristic in the subsequent model configuration of the machine learning model (see Silberman, column 23, line 53 – column 24, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, to provide the first/second group measures features in order to reduce the influence of the protected characteristic in the subsequent model configuration.

As per Claim 6, El-Moussa teaches the system of claim 5. 
Silberman further teaches wherein minimising the difference between the first group measure and the second group measure maximises disparate impact of the subsequent model configuration of the machine learning model (see Silberman, column 23, line 53 – column 24, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, to provide the first/second group measures features in order to maximize the disparate impact of the subsequent model configuration.

As per Claim 7, El-Moussa teaches the system of claim 4.
Silberman further teaches wherein the estimated relationship comprises a causal relationship between the plurality of predicted scores and the protected characteristic (see Silberman, column 10, line 65 – column 11, line 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, in order to provide the causal relationship between the plurality of predicted scores and the protected characteristic.

As per Claim 8, El-Moussa teaches the system of claim 7. 
Silberman further teaches wherein the control unit is configured to determine the causal relationship based on an estimated direct effect and an estimated indirect effect, whereby optimising the second objective reduces the estimated direct effect thereby to reduce the influence of the protected characteristic in the subsequent model configuration of the machine learning model (see Silberman, column 10, line 65 – column 11, line 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, in order to reduce the influence of the protected characteristic in the subsequent model configuration of the machine learning model.

As per Claim 9, El-Moussa teaches the system of claim 4.
Patten further teaches wherein the estimated relationship comprises an explicability score estimated by a surrogate machine learning model (see Patten, paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Patten, in the method of El-Moussa, in order to provide the estimated relationship.

As per Claim 10, El-Moussa teaches the system of claim 9.
Nourian further teaches wherein the explicability score is a SHAP value for the protected characteristic (see Nourian, paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Nourian, in the method of El-Moussa, in order to provide the SHAP value for the protected characteristic.

As per Claim 11, El-Moussa teaches the system of claim 1.
El-Moussa further teaches wherein the control unit is configured to weight the training data set based on the estimated relationship between the plurality of predicted scores and the protected characteristic, whereby the subsequent model configuration of the machine learning model is based on the weighted training data set (see El-Moussa, paragraphs, 11-14 and 120).

As per Claim 12, El-Moussa teaches the system of claim 11.
Patten further teaches wherein the control unit further comprises:
a surrogate machine learning model configured to receive the training data set and the plurality of predicted scores, and output the estimated relationship between the plurality of predicted scores and the protected characteristic, wherein the estimated relationship comprises an explicability score (see Patten, paragraph 54); and
a weighting unit configured to determine a weight vector based on the estimated relationship and subsequently apply the weight vector to the training data set, wherein the weight vector is configured to mitigate the influence of the protected characteristic in the subsequent configuration of the machine learning model (see Patten, paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Patten, in the method of El-Moussa, to provide the surrogate machine learning model to receive the training data and determine the weight vector in order to mitigate the influence of the protected characteristic in the subsequent configuration of the machine learning model.

As per Claim 13, El-Moussa teaches the system of claim 12
Nourian further teaches wherein the explicability score is a SHAP value associated with the protected characteristic (see Nourian, paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Nourian, in the method of El-Moussa, in order to provide the SHAP value for the protected characteristic.

As per Claim 14, El-Moussa teaches the system of claim 2.
Silberman further teaches wherein optimising the first objective minimises the difference between the plurality of targets and a subsequent plurality of predicted scores produced by the subsequent configuration of the machine learning model (see Silberman, column 23, line 53 – column 24, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, in order to minimize the difference between the plurality of targets and a subsequent plurality of predicted scores produced by the subsequent configuration of the machine learning model.

As per Claim 15, this claim written in the method form corresponds to system claim 1 and had the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per Claim 16, this claim written in the method form corresponds to system claim 3 and had the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 3.

As per Claim 17, this claim written in the method form corresponds to system claim 7 and had the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 7.

As per Claim 18, El-Moussa teaches the method of claim 17.
Silberman further teaches wherein determining the causal relationship comprises the steps of:
estimating, for each data point in the plurality of data points, a probability that a data point includes the protected characteristic given the features of the training data set which are not indicative of the protected characteristic (see Silberman, column 10, line 65 – column 11, line 28); 
training a first model to predict a first subset of plurality of predicted scores given a first plurality of probabilities for a corresponding plurality of data points in the training data set which include the protected characteristic (see Silberman, column 10, line 65 – column 11, line 28); 
training a second model to predict a second subset of plurality of predicted scores given a first plurality of probabilities for a corresponding plurality of data points in the training data set which do not include the protected characteristic (see Silberman, column 10, line 65 – column 11, line 28); and 
determining the causal relationship based on a first coefficient of the first model, a first coefficient of the second model, and a reference coefficient (see Silberman, column 10, line 65 – column 11, line 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Silberman, in the method of El-Moussa, in order to determine the causal relationship based on a first coefficient of the first model, a first coefficient of the second model, and a reference coefficient.

As per Claim 19, El-Moussa teaches the method of claim 15.
Patten further teaches wherein constraining the updating comprises the steps of: 
training a surrogate machine learning model on the plurality of data points and the plurality of predicted scores to predict the estimated relationship (see Patten, paragraph 54); 
determining a weight vector based on the estimated relationship (see Patten, paragraph 54); and 
weighting the training data set based on the weight vector whereby the subsequent model configuration of the machine learning model is based on the weighted training data set (see Patten, paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings, as taught by Patten, in the method of El-Moussa, to determine the weight vector in order to weight the training data set.

Conclusion
Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697